NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us



             IN THE COURT OF APPEALS OF THE STATE OF ALASKA

ELIZABETH WATSON,
                                                      Court of Appeals No. A-11592
                            Appellant,               Trial Court No. 4BE-11-1326 CR

                     v.
                                                               OPINION
STATE OF ALASKA,

                            Appellee.                   No. 2553 — May 19, 2017


              Appeal from the District Court, Fourth Judicial District, Bethel,
              Dennis P. Cummins, Judge, and Bruce Ward, Magistrate Judge.

              Appearances: Kelly R. Taylor, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              Donald Soderstrom, Assistant Attorney General, Office of
              Criminal Appeals, Anchorage, and Craig W. Richards, Attorney
              General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge SUDDOCK.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Elizabeth Watson was charged with driving under the influence (DUI)
when she was fourteen years old.1 Pursuant to AS 47.12.030(b), she was tried as an adult
and convicted in the district court. In this appeal, Watson argues that the legislature’s
decision to uniformly prosecute minors as adults when they commit misdemeanor traffic
offenses violates a minor’s right to equal protection and to due process of law.
              Because a minor has a limited interest in being prosecuted in the juvenile
court system, and because driving is a heavily regulated dangerous adult activity, we
conclude that the legislature can validly require that minors be prosecuted as adults for
misdemeanor traffic offenses.


       Watson’s equal protection and due process claims
              Under subsection (b) of AS 47.12.030, a minor who is accused of a non-
felony traffic offense “shall be charged, prosecuted, and sentenced in the district court
in the same manner as an adult.”
              Watson argues that minors who commit traffic offenses are presumably as
amenable to rehabilitation as are juveniles who commit non-traffic misdemeanors.
Watson notes that if she had committed a more serious crime such as a non-traffic felony,
she might well have been prosecuted as a juvenile. Thus, according to Watson, the
legislature violated the equal protection clause of the Alaska Constitution when it
required that minors be prosecuted as adults for misdemeanor traffic offenses.2
              We analyze Watson’s equal protection claim under Alaska’s three-part
“sliding-scale” test. We first determine the importance of the individual interest that
Watson claims has been impaired by the legislature. We next examine the importance


   1
       AS 28.35.030(a)(1), (2).
   2
       Alaska Const. Art. I, § 1.

                                          –2–                                       2553

of the asserted government interest protected by the challenged statute. And finally, we
evaluate the statute’s effectiveness in implementing this underlying interest — its means­
to-end fit.3
               In Gray v. State,4 we rejected an equal protection challenge to subsection
(a) of AS 47.12.030, which mandates adult prosecution for minors charged with certain
serious felonies. Regarding the first step of the three-part analysis — i.e., identifying a
minor’s interest in being prosecuted as a juvenile rather than as an adult — we held that
juveniles have “no constitutional right to be tried in a juvenile court.”5 Rather, a
juvenile’s interest in avoiding prosecution as an adult implicates only “the relatively
narrow interest of a convicted offender in minimizing the punishment for an offense.”6
Thus, we concluded, the challenged statute would be constitutional as long as it was
supported by a legitimate governmental purpose.7
               Watson argues that our decision in Gray is not determinative, because
minors who commit traffic offenses (as opposed to serious felonies) have a weightier
interest in being prosecuted as juveniles — i.e., being prosecuted under a system that
emphasizes the individual rehabilitation of offenders. Watson contends that minors who
commit misdemeanor traffic offenses are presumably just as amenable to rehabilitative
treatment as the minors who commit other types of crimes and who are subject to
juvenile jurisdiction. According to Watson, the legislature’s decision to prosecute


   3
       See Gray v. State, 267 P.3d 667, 672 (Alaska App. 2011); Williams v. State, 151 P.3d
460, 464 (Alaska App. 2006).
   4
       267 P.3d 667 (Alaska App. 2011).
   5
       Id. at 672 (quoting W.M.F. v. State, 723 P.2d 1298, 1300 (Alaska App. 1986)).
   6
       Id. (quoting State v. Ladd, 951 P.2d 1220, 1224 (Alaska App. 1998)).
   7
       Id.

                                           –3–                                         2553

juvenile traffic offenders as adults is “uniquely harsh” and merits more than minimal
scrutiny.
              But rehabilitation of minors convicted of traffic offenses is not the sole
governmental interest at stake. The legislature has a strong and legitimate interest in
“establishing penalties for criminal offenders and in determining how those penalties
should be applied to various classes of convicted [defendants].”8 Driving is a highly
regulated and substantially dangerous adult activity. Minors are presumably less
experienced than other drivers, and the legislature could rationally conclude that they
pose a particularly significant threat to their own and the public’s safety. Thus, the
legislature has a legitimate and weighty interest in assuring that minors who drive be
held to an adult standard of care, and that they be held accountable for traffic offenses
in the same fashion as adults.9
              We perceive no particular anomaly in the fact that minors who commit
felony driving offenses are presumptively treated as juveniles. Felony offenders are
subject to significantly increased amounts of imprisonment, as well as various lifetime
legal disabilities.10 The legislature could validly decide that minors should not face such
severe consequences for their actions, even when the felony arises from the act of
driving.
              “In deciding which minors should receive juvenile delinquency dispositions
for criminal acts, the legislature can draw distinctions between different groups so long




   8
        267 P.3d at 673 (quoting Anderson v. State, 904 P.2d 433, 436 (Alaska App. 1995)).
   9
      See Ardinger v. Hummel, 982 P.2d 727, 731 (Alaska 1999) (holding that minor drivers
must be held to an adult standard of care for public safety reasons).
   10
        See AS 12.55.125.

                                           –4–                                        2553

as those distinctions are not arbitrary or based on a discriminatory classification.”11 We
conclude that the classification drawn by AS 47.12.030(b) — the provision that mandates
adult prosecution for minors who commit non-felonious traffic offenses — is neither
arbitrary nor discriminatory.
              We also reject Watson’s due process claim — her claim that the district
court should have held a hearing at which Watson could attempt to prove that she was
amenable to treatment under the juvenile justice system. Watson’s due process claim
hinges on her underlying claim that the legislature acted unconstitutionally when it
prescribed adult prosecution for all minors who commit misdemeanor traffic offenses.
We have just rejected that underlying claim. We therefore reject Watson’s assertion that
she was constitutionally entitled to an evidentiary hearing on her amenability to
rehabilitation within the juvenile justice system.


        Conclusion
              We AFFIRM the judgment of the district court.




   11
        State v. Ladd, 951 P.2d 1220, 1225 (Alaska App. 1998).

                                          –5–                                        2553